       Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

  VANESSA HONORATO, et al.                  )
                                            )
                Plaintiffs,                 )
                                            )    No. 20 C 3385
           v.                               )
                                            )    Judge Virginia M. Kendall
  MT. OLYMPUS ENTERPRISES,                  )
  INC., et al.                              )
                                            )
                Defendants.                 )
                                            )

                     MEMORANDUM OPINION AND ORDER

      Plaintiff Vanessa Honorato, representing herself individually and the estate of

Maryana Joanna Munoz, filed this lawsuit against Mt. Olympus Water & Theme

Park, Mt. Olympus Enterprises, Inc. (“Enterprises”), Mt. Olympus Resorts, LCC

(“Resorts”), and Wisconsin Dells Visitor and Convention Bureau (“WDVCB”) for the

wrongful death of her daughter, which occurred in the parking lot of Hotel Rome

when she was struck and killed by a third-party who is not a defendant in the suit.

Honorato brings two claims under a theory of premises liability alleging defendants

were negligent in their duty to properly operate, design, and maintain the parking

lot. Defendants now move pursuant to Federal Rule of Civil Procedure 12(b)(2) to

dismiss this action for lack of personal jurisdiction, or in the alternative, to transfer

pursuant to 28 U.S.C. § 1404. (Dkts. 10, 15). Plaintiffs, in turn, have filed a Motion

to Remand. (Dkt. 18). Because this Court does not have personal jurisdiction over

Defendants and because venue is improper in this District, the Court grants



                                           1
      Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 2 of 13




Defendants’ motions to transfer venue pursuant to 28 U.S.C. § 1406. The Plaintiff

has made no showing that removal on the basis of diversity jurisdiction was improper,

therefore her Motion to Remand is denied.

                                       FACTS

      The Court assumes that the following facts taken from Honorato’s Complaint

(Dkt. 1-2) are true for purposes of this motion. W. Bend Mut. Ins. Co. v. Schumacher,

844 F.3d 670, 675 (7th Cir. 2016).

      Plaintiff Honorato was and is a resident of Bensenville, Illinois. (Dkt. 1-2 ¶ 1).

Defendant Mt. Olympus Water & Theme Park is a Wisconsin corporation located in

Sauk County, Wisconsin Dells, Wisconsin and is in the business of operating indoor

and outdoor recreational water parks and theme parks in the Wisconsin Dells area.

(Id. ¶¶ 3–4). Defendant Mt. Olympus Enterprises, Inc. is a Wisconsin corporation

located in the Sauk County, Wisconsin Dells, Wisconsin that owns, controls,

maintains and/ operates various water & theme parks including Mt. Olympus Water

& Theme Park. (Id. ¶ 6). Defendant, MT. Olympus Resorts, LLC. is a Wisconsin

corporation located in Sauk County, Wisconsin Dells, Wisconsin that owns, controls,

maintains and operates various hotel and motel properties in the Wisconsin Dells

and throughout the State of Wisconsin including the Hotel Rome. (Id. ¶¶ 7–8). Hotel

Rome is part of the Defendant Mt. Olympus Water & Theme Park Resort, which is

owned by Defendants, Mt. Olympus Resorts, LLC. and Mt. Olympus Enterprises, Inc.

(Id. ¶¶ 8–9). Defendant WDVCB is a Wisconsin Corporation that is the marketing

and public relations co-operative operating on behalf of the Defendants. (Id. ¶ 10).



                                           2
      Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 3 of 13




      Defendants here are the beneficiaries of the WDVCB marketing and sales

solicitation efforts. (Id. ¶ 22). Defendants, through their agent WDVCB, advertised,

promoted and solicitated sales for their hotels/motels, amusements and attractions

to a variety of states including Illinois. (Id. ¶ 23). Defendants saw Chicago as a

“growth plus market,” and as such the WDVCB consistently conducted in-person

sales calls in the Chicago area to secure business for its members. They also targeted

markets outside of Wisconsin and Illinois. (Id. ¶¶ 24–25). The WDVCB distributes

over 250,000 of the Official Wisconsin Dells Vacation Guide throughout the

Chicagoland area annually in an effort to solicit business. (Id. ¶ 26). In 2018,

Chicago-area visitors to the Wisconsin Dells accounted for the majority of revenues

received by Defendants. (Id. ¶ 29). In 2018, over 80% of WDVCB’s annual budget

was spent on marketing specifically, $10.6 million dollars with advertising channels

in radio, TV, digital/interactive, print, outdoor and social that is directed to market

segments in a variety of cities including but not limited to the cities of Rockford and

Chicago. (Id. ¶ 15).

      On or about August 7, 2018, Plaintiff Honorato, along with her three-year-old

daughter, Maryana Joanna Munoz and other family members held a day pass to

attend Mt. Olympus Water & Theme Park. (Id. ¶ 35). On August 7, 2018, Honorato,

her daughter Munoz, and other family members were leaving Park and were walking

to Honorato’s car parked in the Hotel Rome Parking lot. (Id. ¶ 38). Ms. Kasza (who

has not been sued in this case and whose first name is not given) was driving in the

Hotel Rome parking lot with her two daughters as passengers and navigating



                                          3
      Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 4 of 13




towards the exit of the Hotel Rome parking lot. (Id. ¶¶ 37–39). Kasza was talking to

her daughter and on her cell phone at the time. (Id. ¶ 41). Kasza struck and ran over

Munoz while Honorato and her family members screamed at her to stop, however,

rather than stop, Kasza ran over the girl a second time. (Id. ¶¶ 42– 44). Plaintiffs

allege that defendants were negligent because of their failure to provide a reasonably

safe means of egress and ingress from the theme park, including building sidewalks

and walkways; failure to erect signs warning of danger in their parking lots; failure

to employ safety personnel in their parking lots; and failure to provide reasonably

safe premises. (Id. ¶ 47).

                               LEGAL STANDARD

      At early stages in litigation and without the benefit of an evidentiary hearing,

a plaintiff defending against a 12(b)(2) motion to dismiss “bears only the burden of

making a prima facie case for personal jurisdiction.” uBID, Inc. v. GoDaddy Grp.,

Inc., 623 F.3d 421, 423 (7th Cir. 2010). A complaint need not contain facts alleging

personal jurisdiction. Once a 12(b)(2) motion has been filed, however, the Court may

review the “relevant facts presented in the record” to determine whether the plaintiff

has met her burden. Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d

773, 782 (7th Cir. 2003).

                                   DISCUSSION

I.    Personal Jurisdiction

      A federal court exercising diversity jurisdiction has personal jurisdiction only

where a court of the state in which it sits has jurisdiction. Kipp v. Ski Enter. Corp.



                                          4
       Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 5 of 13




of Wisconsin, Inc., 783 F. 3d. 695, 697 (7th Cir. 2015). Pursuant to the Illinois long-

arm statute, federal courts in Illinois have personal jurisdiction over parties to the

extent permitted by the Due Process clause of the Fourteenth Amendment. uBID,

Inc., 623 F.3d at 425; 735 ILCS 5/2–209(c) (“A court may also exercise jurisdiction on

any other basis now or hereafter permitted by the Illinois Constitution and the

Constitution of the United States.”). The Constitutional requirement is that a party

must have “‘certain minimum contacts with [the forum] such that the maintenance

of the suit does not offend traditional notions of fair play and substantial justice.’” Id.

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Personal jurisdiction

exists wherever the defendant has deliberately established contacts with the forum

state, “or in other words, he must purposefully avail himself of the forum state ‘such

that he should reasonably anticipate being haled into court there.’” Philos Techs, Inc.

v. Philos & D, Inc., 802 F.3d 905, 923 (7th Cir. 2015) (quoting King Corp. v.

Rudzewicz, 471 U.S. 462, 474–75 (1985)).               “It is the defendant—not the

plaintiff . . . that must create the contacts in the forum state . . . .” Id. (citing Walden

v. Fiore, 571 U.S. 277, 284 (2014)). Personal jurisdiction does not exist where the

defendant’s contacts with the forum state are merely “‘random, fortuitous, or

attenuated.’” Walden, 571 U.S. at 286 (quoting Burger King Corp. v. Rudzewicz, 471

U.S. 462, 475 (1985)).

        Depending on the extent of a party’s contacts with the forum state, a federal

court may have general or specific personal jurisdiction over a party.             General

jurisdiction is “all-purpose”; it exists only “when the [party's] affiliations with the



                                             5
       Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 6 of 13




State in which suit is brought are so constant and pervasive as to render it essentially

at home in the forum State.” Kipp, 783 F.3d at 697–698 (citing Daimler AG v.

Bauman, 571 U.S. 117, 122 (2014).        General jurisdiction exists only when the

organization is “essentially at home” in the forum State. Goodyear Dunlop Tires

Operation, S.A. v. Brown, 564 U.S. 915,919 (2011). Only two places exist where that

condition will be met: the state of the corporation's principal place of business and

the state of its incorporation. Daimler, 571 U.S. at 137. Here, none of the Defendants

are incorporated in Illinois, nor is it their principal place of business. Although

Plaintiffs allege that Defendants send advertisements and mailings to Illinois

consumers and attend business calls, these actions are insufficient to establish

general jurisdiction standard. See Kipp, 783 F.3d at 698–699 (finding no jurisdiction

where defendants engaged in some business in Illinois, including advertising and

attending trade shows, and that the mere solicitation of business is inadequate).

      Specific jurisdiction exists where a defendant’s suit-related conduct creates a

substantial connection with the forum state. Walden, 571 U.S. at 284. Such conduct

is sufficient to establish specific jurisdiction only where the “defendant himself”

creates contact with the forum state; the relevant factor is the “defendant’s contacts

with the forum state itself, not the defendant’s contacts with persons who reside

there.” Id. at 284–85. “Specific personal jurisdiction is appropriate where (1) the

defendant has purposefully directed his activities at the forum state or purposefully

availed himself of the privilege of conducting business in that state, and (2) the

alleged injury arises out of the defendant’s forum-related activities.”       N. Grain



                                           6
      Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 7 of 13




Marketing, LLC v. Greving, 743 F.3d 487, 492 (7th Cir. 2014) (internal quotations

omitted). In other words, “the defendant’s contacts with the forum state must directly

relate to the challenged conduct or transaction.” Id. (internal quotations omitted).

      Assuming that WDVCB’s actions are indicative of all Defendants’ actions, the

record suggests Defendants established minimum contacts with Illinois by repeatedly

advertising in Chicago and northern Illinois. (Dkt. 1-2 ¶¶ 14, 21–29). Other conduct

directed at Illinois included mass circulation of vacation guides in the Chicagoland

area and in-person business calls in Chicago.      (Id. ¶¶ 25–26).    The Defendants

purposefully directed activities at the forum state and conducted limited business in

Illinois. That activity, however, is not enough to demonstrate whether the alleged

injury arose out of Defendants’ forum-related activities or that it was related. There

are no allegations that Plaintiff was induced to visit Hotel Rome after viewing

Defendants’ advertisements, website, or participating in an in-person business call.

There are no allegations that Defendants or Ms. Kazsa visited the Park after viewing

or engaging with any of Defendants’ advertising activities, and there are no

allegations that the advertising and business activities in Illinois pertained to the

safety and care of Hotel Rome’s parking lot. Plaintiffs have been unable to allege any

facts that link the tragic death of Plaintiff’s child to Defendants’ alleged activities

directed at Illinois consumers. Therefore, there is no basis for specific jurisdiction

here. Hyatt Int'l Corp. v. Coco, 302 F.3d 707, 716 (7th Cir.2002) (noting that a “suit

must ‘arise out of’ or ‘be related to’ [a defendant's] minimum contacts with the forum

state”); Curry v. Revolution Laboratories, LLC, 949 F.3d 385, 400 (7th Cir. 2020)



                                          7
        Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 8 of 13




(reaffirming that there must be a connection between the forum and the specific

claims at issue) (citations omitted).

       As a last-ditch attempt to assert jurisdiction, Plaintiff claims she reserved her

ticket online, an allegation not pled in her Complaint, and it is unclear if she reserved

her tickets through a specific Defendant’s website. (Dkt. 27 at 12). The Plaintiff says

that “but-for WDVCB’s activities, Plaintiff and her family members would have never

been at the Wisconsin Dells had they not purchased online tickets” and claims that

Defendants suggestions that Plaintiff’s injuries were due to an automobile accident

and have no relation to WDVCB’s activities is a “red herring.” (Id.). Even if the

Plaintiffs would have alleged the purchase of the ticket through an online service, the

sale of the ticket and the advertising in Illinois have nothing to do with premise

liability of a parking lot in Wisconsin. “[E]ven regularly occurring sales of a product

in a State do not justify the exercise of jurisdiction over a claim unrelated to those

sales.” Curry, 949 F.3d at 400 (citing Goodyear, 564 U.S. at 931 n.6). In determining

whether specific jurisdiction exists, the Court considers “the elements of the

underlying tort for the light that they cast on the relationship between the defendant,

the forum, and the litigation.” J.S.T. Corporation v. Foxconn Interconnect Tech. Ltd.,

965 F.3d 571, 578 (7th Cir. 2020). Plaintiff’s claims arise out of premise liability due

to allegedly dangerous conditions of the Hotel Rome parking lot. The elements of a

premise liability claim and the alleged sale of an online ticket do not form a sufficient

relationship between defendants, the forum, and the litigation. 1


1Theelements of premise liability under Illinois law include: 1) existence of condition that presents
unreasonable risk of harm to persons on the premises; (2) that defendants knew, or should have

                                                   8
        Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 9 of 13




        In a similar case in this district arising out of a personal injury claim at a

Wisconsin Dells waterpark where the only link to Illinois was WDVCB’s

advertisements, that court also declined to find general or specific jurisdiction.

Interestingly, that court did not find specific jurisdiction due to the lack of a link

between the injury and the advertising in Illinois. In that case, the injury was

actually a waterslide injury which one might find to be more linked to the type of

advertising that the Defendants were engaged in while attempting to induce

customers to the water park. In declining specific jurisdiction, the court there stated

that where the only link were advertisements and no allegations were made that the

advertisements induced plaintiff’s visit, there was no inference to give rise to an

“intimate relationship” between the Illinois contacts and the claim to “make the

relatedness quid pro quo balanced and reasonable.” Faxel v. Wildnerness Hotel &

Resort, Inc., 2019 WL 6467317, *3 (N.D. Ill. Dec. 2, 2019). Similarly, the tragic fact

of a parking lot death is too tenuous to establish specific jurisdiction arising out of

Defendants’ activities in Illinois.

II.     Transfer of Venue

        This Court does not have personal jurisdiction over any Defendant. However,

Defendants have also moved for a transfer to the Western District of Wisconsin. A

district court may transfer a case to another proper venue regardless of whether it



known, that the condition posed an unreasonable risk of harm; (3) that defendants should have
anticipated that individuals on the premises would fail to discover or recognize the danger or
otherwise fail to protect themselves against it; (4) negligent act or omission on part of defendant; (5)
injury suffered by plaintiff; and (6) that the condition of property was proximate cause of injury to
plaintiff. Barrios v. Fashion Gallery, Inc., 255 F.Supp.3d 728, 731 (N.D. Ill. 2017) (citing Parker v.
Four Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017)).

                                                    9
      Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 10 of 13




has personal jurisdiction over the defendant under 28 U.S.C. § 1404 or §

1406. See Cote v. Wadel, 796 F.2d 981, 985 (7th Cir. 1986). In consideration of the

parties’ arguments, the Court will consider whether transfer of venue is appropriate.

      Under the federal venue statute: “A civil action may be brought in (1) a judicial

district in which any defendant resides, if all defendants are residents of the State in

which the district is located; (2) a judicial district in which a substantial part of the

events or omissions giving rise to the claim occurred, or a substantial part of property

that is the subject of the action is situated; or (3) if there is no district in which an

action may otherwise be brought as provided in this section, any judicial district in

which any defendant is subject to the court's personal jurisdiction with respect to

such action.” 28 U.S.C. § 1391(b).

      Transfer under § 1404(a) is proper only if venue is proper in the transferor

court, venue and personal jurisdiction would be proper in the transferee court, and

transfer will serve the convenience of parties and witnesses and the interests of

justice. Lewis v. Grote Industries, Inc., 841 F. Supp. 2d 1049, 1052 (N.D. Ill. 2012);

Pouliot v. Board of Trustees of University of Ill., 2019 WL 1057316, *2 (N.D. Ill. Mar.

6, 2019)) (to succeed the movant must show “(1) venue is proper in this district; (2)

venue is proper in the transferee district; (3) the transferee district is more convenient

for both the parties and witnesses; and (4) transfer would serve the interest of

justice.”); Wright & A. Miller, Fed. Prac. & Proc. Juris. § 3844 (4th ed.). Here, while

Defendants do not argue that venue is improper in this District, venue here fails to

meet the provisions of 28 U.S.C. § 1391 since Defendants are all residents of



                                           10
      Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 11 of 13




Wisconsin, events which are the subject of the action all occurred in Wisconsin, and

the Court does not have personal jurisdiction over the Defendants. A transfer of

venue can still be performed, but must be done under 28 U.S.C. § 1406(a), which

states, “[t]he district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice, transfer

such case to any district or division in which it could have been brought.”

      Venue in the Western District of Wisconsin is undisputed.            The question

remains, then, is whether to transfer in the interest of justice. Section 1406 does not

require a multi-part balancing test like § 1404. Instead “transfer is ordinarily in the

interest of justice because dismissal of an action that could be brought elsewhere is

“time consuming” and may be “justice-defeating.”           See, e.g. Spherion Corp. v.

Cincinnati Financial Corp., 183 F. Supp. 2d 1052, 1059–1060 (N.D. Ill. 2002) (citing

Goldlawr, Inc. v. Heiman, 369 U.S. 463, 467 (1962)). Here, Plaintiff has premised her

Complaint on Illinois law. She will likely have to re-write and amend her Complaint

based upon Wisconsin law, where personal jurisdiction is proper and Wisconsin law

would apply. However, in order to save time and resources, the Court will grant the

transfer in the interest of justice to the Western District of Wisconsin, where venue

is proper. See Mace v. Berje, Inc., 2019 WL 6683055, *1 (N.D. Ill. Dec. 6, 2019) (finding

that because venue was proper in another district, the Court was within its discretion

to transfer in the interests of justice); Amachree v. Barr, 2019 WL 6467316, * 2 (N.D.

Ill. Dec. 2, 2019) (if venue is improper, the court may either dismiss the suit or




                                           11
       Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 12 of 13




transfer it to a district in which the plaintiff could have filed it initially) (citations

omitted).

III.   Motion to Remand

       Plaintiff brings a Motion to Remand, in which the only arguments pertain to

whether Illinois can assert personal jurisdiction over Defendants. (Dkt. 18). Such

arguments are inappropriate for a motion to remand. There are no arguments that

removal was untimely or that the case could not have originally been brought in

federal court. See 28 U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987); Ne. Rural Elec. Membership Corp. v. Wabash Valley Power Ass’n, 707 F.3d

883, 890 (7th Cir. 2013).

       The case here was removed based on diversity jurisdiction. (Dkt. 1 ¶¶ 7 –12).

Diversity jurisdiction requires that the parties be of diverse state citizenship and that

the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a); Dart Cherokee Basin

Operating Co. v. Owens, 574 U.S. 81, 83-84 (2014). A removing defendant in a

diversity case must also satisfy the requirements of 28 U.S.C. § 1441(b).            The

language of § 1441(b)(2) (the forum defendant rule) prohibits removal in diversity

cases when one of the “parties in interest properly joined and served as defendants is

a citizen of the State in which such action is brought.” Schur v. L.A. Weight Loss

Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009).

       Here, Plaintiff is a citizen of the State of Illinois. All defendants are citizens

of the state of Wisconsin, are not citizens of Illinois, and WDVCB consented in writing

to removal after the Mt. Olympus Water & Theme Park Defendants removed. (See



                                           12
      Case: 3:20-cv-00903-jdp Document #: 36 Filed: 09/29/20 Page 13 of 13




Dkt. 1; Dkt. 9). Defendants believe that the amount in controversy will exceed

$75,000 based upon the death of Plaintiff’s daughter. (Dkt. 1 ¶ 6). The case was

properly removed and Plaintiff makes no arguments to the contrary.

                                   CONCLUSION

      Because the Court does not have personal jurisdiction and venue is improper

in this District, the Court grants Defendants’ motions to transfer venue [Dkts. 10, 15]

and directs the Clerk to transfer the case to the Western District of Wisconsin

forthwith under 28 U.S.C. § 1406(a). Plaintiff has presented no arguments that

removal was improper or untimely, and therefore her motion to remand [Dkt. 18] is

denied.



                                        ____________________________________
                                        Virginia M. Kendall
                                        United States District Judge
Date: September 29, 2020




                                          13
